Citation Nr: 1428790	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  01-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to an effective date earlier than December 31, 1999, for the grant of service connection for tinea versicolor, gastroesophageal reflux disease (GERD)/hiatal hernia, posttraumatic stress disorder (PTSD), right hip arthritis, a left hip disorder, tinnitus, hypertension, and rubella. 

3.  Entitlement to an initial disability rating higher than 30 percent for arthritis of the right hip, including considering whether a total disability rating based on individual unemployability (TDIU) is warranted based on this disability alone. 

4.  Whether the bilateral factor of 38 C.F.R. § 4.26 was properly considered in evaluating the Veteran's service-connected disabilities. 

5.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114(s).

6.  Entitlement to an initial rating higher than 10 percent for lumbar spondylosis.  

7.  Entitlement to an initial rating higher than 10 percent for gout. 

8.  Entitlement to an initial rating higher than 10 percent for metatarsalgia with osteoarthritis of the left first and fifth toes.

9.  Entitlement to an initial rating higher than 10 percent for metatarsalgia of the right foot with arthritis. 

10.  Entitlement to a separate initial rating of 10 percent or greater for hypertension. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2001 and August 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in May 2004, and also earlier had testified before a Decision Review Officer (DRO) at the RO in August 2001.  Transcripts of both hearings, including a transcript of the latter amended by the Veteran's handwritten notations, are of record. 

The Veterans Law Judge (VLJ) of the Board who presided at the May 2004 hearing, and who previously remanded the claims, is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Therefore, the Veteran was offered the opportunity to testify at another Board hearing before a different VLJ.  But in a March 2014 statement, in response, he indicated that he did not want another hearing.  Accordingly, the Board will proceed with appellate review of his claims.

The Veteran timely submitted additional evidence and argument after the appeal was recertified and the case transferred back to the Board, which the Board has accepted and considered.  In August and November 2013 written statements, he waived the right to have the RO initially consider this additional evidence as the agency of original jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2013).  

The issue of entitlement to an effective date earlier than December 31, 1999, for "various disabilities," as previously characterized, has been rephrased to reflect the specific disabilities that potentially come within the ambit of this appeal.  The purpose of specifying the aforementioned disabilities is for the sake of clarification only and does not represent a substantive change, as service connection was subsequently granted for other disabilities based on later-submitted claims, and the Veteran has not appealed the effective date of the award of service connection for these other disabilities.  Indeed, as will be explained below, only the effective dates of service connection for tinea versicolor and GERD/hiatal hernia may be addressed on the merits, as he did not appeal the May 2001 rating decision with respect to the effective dates of service connection assigned and, contrary to his assertions, this issue was not reopened by the RO.  

Finally, the Board sees the Veteran had submitted a timely notice of disagreement (NOD) in July 2010 concerning the initial rating of 30 percent assigned his 
service-connected nephrosclerosis in a July 2009 rating decision.  Subsequently, an April 2014 rating decision granted a higher 60 percent rating for the nephrosclerosis retroactively effective from the date of claim.  As this is the maximum rating available for this disability (and the maximum rating sought by the Veteran in the July 2010 NOD) this issue is no longer on appeal.  

However, the Veteran also submitted a timely May 2014 NOD in response to the April 2014 rating decision as to the issue of whether the 10 percent rating assigned for his hypertension was properly subsumed by the 60 percent rating assigned the nephrosclerosis in accordance with 38 C.F.R. § 4.115 (2013).  See 38 C.F.R. § 4.115a, Diagnostic Code 7507 (2013) (pertaining to nephrosclerosis, arteriolar, and providing that this disorder will be rated according to the predominant symptom as renal dysfunction, hypertension, or heart disease).  The issue of a separate rating for hypertension will be addressed in the REMAND portion of this decision below. 

The issues of entitlement to higher initial ratings for lumbar spondylosis, gout, metatarsalgia with osteoarthritis of the left first and fifth toes, metatarsalgia of the right foot with arthritis, and as mentioned entitlement to a separate initial rating of 10 percent or greater for the hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability associated with hyperlipidemia. 

2.  The Veteran did not submit a claim prior to December 31, 1999 for tinea versicolor, gastroesophageal reflux disease (GERD)/hiatal hernia, PTSD, right hip arthritis, a left hip disorder, tinnitus, hypertension, or rubella. 

3.  The Veteran has severe end-stage osteoarthritis of the right hip manifested in part by malunion of the femur with marked disability, limitation of flexion to 45 degrees, limitation of abduction to 10 degrees, and extension to 0 degrees, with further limitation due to pain and weakness beyond that reflected in range-of-motion testing. 

4.  The Veteran's right hip disorder is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment. 

5.  The bilateral factor under § 4.26 was applied properly in evaluating the Veteran's service-connected bilateral hip disorders at the time of the May 2001 rating decision, and there is no argument or evidence indicating that it was applied improperly in subsequent rating actions, a consideration which is rendered moot by virtue of the 100 percent disability rating that has been assigned throughout the pendency of this appeal. 

6.  Since December 31, 1999, a total rating has been assigned the Veteran's right hip disorder, and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating exceeding 60 percent since December 31, 1999.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hyperlipidemia is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Entitlement to an effective date earlier than December 31, 1999 for the grants of service connection for tinea versicolor, GERD/hiatal hernia, PTSD, right hip arthritis, a left hip disorder, tinnitus, hypertension, and rubella is not established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for a separate rating of 20 percent for limitation of abduction of the right hip are satisfied for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2013). 


4.  The criteria for a separate rating of 20 percent for limitation of flexion of the right hip are satisfied for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013).

5.  The criteria for entitlement to a TDIU based on the Veteran's right hip disorder alone have been satisfied for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).

6.  A higher rating is not established based on application of the bilateral factor under § 4.26.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2013).  

7.  The criteria for entitlement to SMC at the (s) rate under 38 U.S.C. 1114(s) are satisfied from December 31, 1999.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the service connection claim for hyperlipidemia.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  The VCAA is not applicable or no prejudicial error exists with respect to the other issues addressed in this decision, as explained below. 

A July 2003 letter informed the Veteran of the requirements for establishing entitlement to service connection, as well as his and VA's respective responsibilities for obtaining evidence in support of the claim, followed by adequate time for him to submit additional information and evidence before r readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As service connection for hyperlipidemia has not been established, any defective notice with regard to the degree of disability and effective date elements was harmless.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless). 

The Veteran's service department records, VA examination reports, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit, and has not authorized VA to request any additional private treatment records.  Rather, he has submitted such records himself in several volumes.  

Because the Veteran does not have a current disability associated with hyperlipidemia, as explained below, a VA examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that there must be evidence of a current disability to trigger VA's duty to provide an examination or opinion).  In this regard, the Board does not agree with the Veteran's contention that the duty to assist includes providing an examination to determine whether he may have a disability associated with hyperlipidemia.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 38 U.S.C.A. § 5103A(a).  

Finally, because the denial of service connection for hyperlipidemia is determined by applicable law rather than disputed facts, any error under the VCAA was harmless, as it did not affect the outcome of this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that whether prejudicial error exists with regard to VA's duties under the VCAA must be determined on a case-by-case basis); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial). 


With regard to the initial rating assigned the Veteran's right hip disorder, because entitlement to a TDIU has been granted for this disability alone, as well as entitlement to SMC under 38 U.S.C.A. § 1114(s), any questions as to whether VA has satisfied its duties to notify and assist regarding this issue are moot, as greater benefits are not available under VA law.  See Vogan, 24 Vet. App. at 163; Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 3.159.  

The issues of an earlier effective date of service connection and whether the bilateral factor was properly applied turn wholly on the application of law rather than the weighing of evidence or disputed facts, as discussed below, and thus the VCAA does not apply or any error thereunder is non-prejudicial.  See id.; Mason, 16 Vet. App. at 132. 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error exists regarding VA's duties under the VCAA.  See id.; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).  

II.  Compliance with Board's Remand Directives

There has been substantial compliance with the Board's December 2004 and December 2011 remand directives to request the Veteran to identify any additional health care providers and then, after completing any other warranted development, to readjudicate the claims and issue statements of the case (SOC's).  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As discussed above, because the issues on appeal have either been granted or will be denied as a matter of law, any deficiencies regarding compliance with the Board's remand directives were harmless error and thus non-prejudicial.  See Stegall, 11 Vet. App. at 271 (holding that the rule of prejudicial error applies when determining whether there has been compliance with the Board's remand directives).  


III.  Compliance with Hearing Officer's Duties

At the May 2004 hearing before the Board and the August 2001 hearing before a DRO, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the hearing officers who presided at those hearings.  There is no indication that outstanding evidence exists that might support the claims.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearings, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  Moreover, as discussed above, because the issues on appeal have either been granted or will be denied as a matter of law, no prejudicial error can exist under section 3.103(c)(2).  See id.

IV.  Analysis

A.  Service Connection for Hyperlipidemia

The Veteran claims entitlement to service connection for hyperlipidemia.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A current disability associated with the Veteran's hyperlipidemia or high cholesterol is not established.  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  While hyperlipidemia may represent an underlying disability, or may ultimately be a factor in a claimant developing a chronic disease or disability, hyperlipidemia in itself is only a laboratory test result and does not constitute a disability for which service connection benefits may be granted.  See id.; see also Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities"); Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, without an established underlying malady or condition, does not constitute a disability for VA compensation purposes).

The Veteran's argument that his hyperlipidemia is in fact a disability is not, as he states, a matter of medical judgment, but rather one of the definition of a disability for compensation purposes under VA law, as explained in the preceding paragraph.  While he may always submit a claim for a disabling medical condition associated with his hyperlipidemia, no such claim has been submitted, or suggested by the record. 

In the absence of a current disability associated with the Veteran's hyperlipidemia, service connection cannot be granted as a matter of law.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hyperlipidemia is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Earlier Effective Dates

The Veteran claims entitlement to an effective date earlier than December 31, 1999 for the awards of service connection for tinea versicolor, GERD/hiatal hernia, PTSD, right hip arthritis, a left hip disorder, tinnitus, hypertension, and rubella.  He states that the awards should be granted back to April 1999.  For the following reasons, the Board finds that an earlier effective date is not warranted. 

Under VA law, for compensation claims submitted more than one year after separation from service, as is the case here, the effective date of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

There is no evidence of a claim submitted prior to December 31, 1999 for the disabilities in question.  Moreover, the Veteran did not appeal the effective dates of service connection assigned in the May 2001 rating decision.  A freestanding claim for an earlier effective date is not allowed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  

The Veteran did submit a timely NOD with respect to the effective dates of service connection assigned in the August 2002 rating decision with respect to tinea versicolor and GERD/hiatal hernia.  The NOD was submitted as a result of a September 2002 cover letter that was sent to the Veteran with that decision which erroneously stated that a claim had been received on August 16, 2001 (this was in fact the date of the Veteran's hearing before a DRO).  However, the RO never actually assigned a later effective date for the disabilities in question, and did not, as the Veteran argues, reopen this issue sua sponte with regard to the claims granted in the May 2001 rating decision.  The code sheets to all subsequent rating decisions consistently show effective dates of December 31, 1999 for the aforementioned disabilities.  As there is no evidence of a claim prior to December 31, 1999 concerning the above-mentioned disabilities, an earlier effective date is not warranted with respect to any of the disabilities in question.  See 38 C.F.R. § 3.400(b)(2).

There is also no indication, as the Veteran argues, that an effective date of April 1999 was ever awarded by VA (as opposed to SSA, which did award an April 1999 effective date for disability benefits) and then changed to a later effective date. 

Accordingly, as there is no dispute concerning the date of submission of the Veteran's service connection claims, and no evidence showing that any were submitted at an earlier date, entitlement to an effective date prior to December 31, 1999 for tinea versicolor, GERD/hiatal hernia, PTSD, right hip arthritis, a left hip disorder, tinnitus, hypertension, and rubella must be denied as a matter of law.  Therefore the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  

C.  Initial Ratings for Right Hip Disorder

The Veteran claims entitlement to an initial rating greater than 30 percent for his right hip arthritis, arguing that separate ratings should be assigned for arthritis with limitation of motion in different planes and/or segments of motion in one plane, in accordance with the rating criteria and VAOPGCPREC 9-2004, in addition to the 30 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255 for malunion of the femur.  Although entitlement to a total disability rating based on individual employability (TDIU) is already in effect, a 60 percent rating for the Veteran's right hip disorder, which the evidence shows is the principal cause of his unemployability, would provide the foundation for schedular entitlement to TDIU based on the right hip disability alone.  See 38 C.F.R. § 4.16(a) (2013) (providing, in pertinent part, that schedular entitlement to TDIU based on a single service-connected disability may only be assigned if that disability is rated as 60 percent disabling or higher).  This in turn qualifies the Veteran for entitlement to special monthly compensation benefits under 38 U.S.C.A. 1114(s), as explained below.  Accordingly, the issue of entitlement to a higher rating for the Veteran's right hip disability is not moot.  

For the following reasons, the Board finds that the evidence supports entitlement to a separate rating of 20 percent for limitation of flexion of the right hip and another separate 20 percent rating for limitation of abduction of the right hip.  These separate 20-percent ratings, in conjunction with the 30-percent rating assigned under DC 5255 for malunion of the femur, yield a combined rating of 60 percent for different manifestations of the Veteran's right hip disability.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's right hip arthritis has been assigned a 30 percent rating under 38 C.F.R. § 4.71a, DC 5255 for impairment of the femur.  See 38 C.F.R. § 4.20 (2013); Vogan, 24 Vet. App. at 161.  Under DC 5255, a 30 percent rating is the maximum evaluation that may be assigned for malunion of the femur.  When there is fracture of the surgical neck of the femur, with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and weight bearing preserved with the aid of a brace, a 60 percent rating is assigned.  The highest rating available under DC 5255, 80 percent, is assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a.

Here, as the maximum rating has been assigned for malunion of the femur, and the evidence does not show fracture of the surgical neck of the femur with nonunion, higher ratings of 60 percent or 80 percent are not warranted under DC 5255.  See id.

Separate ratings are warranted, however, for the Veteran's right hip arthritis with limitation of flexion and abduction.  Preliminarily, in this regard, the Board notes that it agrees with the Veteran's contention that separate ratings may be assigned for limitations of flexion, extension, and abduction, adduction, or rotation of the hip, and that such separate ratings do not amount to "pyramiding" as defined in section 4.14 of the regulations.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004) (holding that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint in accordance with the provisions of 38 C.F.R. § 4.45 (2013) without contravening the rule against pyramiding).  However, separate ratings for abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, DC 5253, and it is settled law that a single disability is not entitled to more than one disability rating within the same diagnostic code unless the regulation expressly provides otherwise.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

Range of motion of the hip and thigh is evaluated under DC's 5251, 5252, and 5253 under § 4.71a.  

Under DC 5251, limitation of extension of the thigh to 5 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a.  

Under DC 5252, limitation of flexion of the thigh to 10 degrees is assigned a 40 percent rating; limitation of flexion to 20 degrees is assigned a 30 percent rating; limitation of flexion to 30 degrees is assigned a 20 percent rating; and limitation of flexion to 45 degrees is assigned a 10 percent rating.  Id.  

Under DC 5253, limitation of abduction of the thigh, where motion is lost beyond 10 degrees, is assigned a 20 percent rating.  Limitation of adduction to the point where the legs cannot be crossed is assigned a 10 percent rating.  Limitation of rotation of the thigh to the point where the affected leg cannot toe-out more than 15 degrees is assigned a 10 percent rating.  Id. 

As defined by VA regulation, normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Turning to the evidence of record, a March 2000 VA examination report shows abduction of the thigh limited to 10 degrees, which warrants a separate 20 percent rating under DC 5253.  While a subsequent December 2002 VA examination report shows abduction limited to 20 degrees, the examiner did not conduct repeat testing, and there is no other indication of improvement of the Veteran's right hip disorder, which is manifested by severe end-stage arthritis, since the March 2000 VA examination was performed.  Accordingly, resolving reasonable doubt in favor of the claim, a separate 20 percent rating is warranted throughout the pendency of this appeal for limitation of abduction of the thigh to 10 degrees.  See 38 C.F.R. § 4.3.  This is the highest rating available for limitation of abduction.  See 38 C.F.R. § 4.71a, DC 5253. 

With regard to limitation of flexion, the December 2002 VA examination shows flexion limited to 45 degrees, which warrants a 10 percent rating under DC 5252.  

The March 2000 VA examination report showed flexion limited to 80 degrees, which well exceeds 45 degrees and thus is not compensable under DC 5252.  There is no other evidence of flexion limited to less than 45 degrees, which is required to satisfy the criteria for a rating greater than 10 percent under DC 5252.  

Nevertheless, the Board finds that a 20 percent rating is warranted for limitation of flexion of the hip.  In this regard, neither examination report specifies the point at which pain began during the range-of-motion exercises, and the results of repeat range-of-motion testing are not recorded.  Thus, it is impossible to tell whether the limitation of flexion to 45 degrees or higher represents an accurate portrait of the limitations imposed by the Veteran's right hip disorder under the ordinary conditions of activity.  See 38 C.F.R. § 4.10.  Under DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board must consider whether the Veteran's right hip disorder is productive of disability beyond that recorded in the one-time range of motion exercise, with consideration given to functional loss due to pain, weakness, premature or excess fatigability and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 206-07 (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  

The evidence shows that the Veteran has severe end-stage arthritis of the right hip which is profoundly limiting, and indeed has resulted in unemployability.  The December 2002 VA examination report states that the Veteran had limited activity due to pain in his right hip, with instability and his right leg giving way.  He had significant pain with daily activity as well as at rest and bedtime.  The examiner noted that the Veteran was "not able to function" with his daily routine activities due to his right hip osteoarthritis.  The Veteran ambulated with the assistance of a cane and had difficulty getting dressed and undressed.  He was unable to climb stairs due to severe pain in the hip.  The X-ray study showed end-stage osteoarthritis with significant joint space narrowing and cystic changes of the femoral head, sclerosis of the acetabulum, and loss of joint space.  The examiner observed that the Veteran was a candidate for a total hip replacement due to severe pain, joint instability, and loss of daily function due to "severe pain and disability" associated with his right hip disorder.  The March 2000 VA examination report essentially mirrors these findings. 

Thus, in light of the significant limitations imposed by the Veteran's right hip disorder under the ordinary conditions of life, which are not captured by the one-time measurement of flexion or extension, a higher rating of 20 percent will be assigned for limitation of flexion under DC 5252 and sections 4.40 and 4.45 of the regulations, in accordance with DeLuca, 8 Vet. App. at 206-07.  

Extension of the right hip has been recorded as extending to 0 degrees in the examination reports.  Thus, the evidence does not show that the criteria for a separate rating of 10 percent for limitation of extension of the thigh have been met or approximated, which require extension be limited to 5 degrees.  See 38 C.F.R. § 4.71a, DC 5251.  Moreover, because the Veteran's right hip disorder is now assigned a combined rating of 60 percent since the date of claim, as well as a total disability rating based on individual unemployability resulting from this disability, as discussed below, the issue of whether a separate compensable rating is warranted for limitation of extension of the hip is moot.  

Because separate 20-percent ratings have been assigned for limitation of flexion and abduction of the hip, a rating under § 4.71a, DC 5003 for arthritis of the hip is not warranted.  By its express terms, a rating under DC 5003 may only be assigned when not compensable under the diagnostic code applicable to range of motion of the affected joint, and a rating greater than 20 percent is not available under this diagnostic code.  See id. 

Finally, as there is no evidence of ankylosis of the hip (DC 5250), flail joint of the hip (DC 5254), or genu recurvatum (DC 5250), no other potentially relevant diagnostic code is applicable to the Veteran's right hip disorder.  See 38 C.F.R. § 4.71a.

In summary, separate 20 percent ratings are assigned for limitation of flexion and abduction, in addition to the 30 percent rating already assigned for malunion of the femur under DC 5255.  These ratings combine to a total of 60 percent for the Veteran's right hip disorder.  See 38 C.F.R. § 4.25 (2013) (providing for combination of ratings under a combined ratings table). 

The issue of whether staged ratings are warranted is moot, as a total or 100 percent rating due to unemployability has been assigned based on the right hip disorder alone throughout the pendency of this claim, and thus a higher rating under one or more diagnostic code pertaining to the hip would not affect entitlement to benefits, including special monthly compensation.  See Fenderson, 12 Vet. App. at 126. 

Similarly, as a schedular TDIU has been assigned throughout the pendency of this claim for the Veteran's right hip disorder alone, referral for extraschedular consideration of whether a higher rating is warranted is moot.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  Moreover, the Veteran's painful and limited motion associated with the right hip, osteoarthritis of the right hip, impairment of the femur, and consequent functional limitations are contemplated by sections 4.40, 4.45, and 4.59 of the regulations, as well as DC's 5003, 5251, 5252, 5253, and 5255,.  See 38 C.F.R. § 4.71a.  Thus, a comparison of the Veteran's right hip disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, referral for extraschedular consideration is not warranted.  See id.; Thun, 22 Vet. App. at 114-15. 


D.  TDIU Based on Right Hip Disorder

Entitlement TDIU based on the Veteran's right hip disorder alone is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that the issue of TDIU is part and parcel of an increased rating claim when the claimant seeks the highest rating possible and there is evidence of unemployability associated with the disability under evaluation).  Although TDIU was already assigned effective December 31, 1999 in the May 2001 rating decision based on the Veteran's service-connected disabilities, the decision does not specify which disabilities formed the basis of the TDIU rating.  The purpose of this decision is to establish that a TDIU is warranted based on the Veteran's right hip disorder alone.  This decision in no way intimates that a TDIU is not also warranted based on other service-connected disabilities, either separately or in combination. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be rated as 60 percent or more disabling.  See 38 C.F.R. § 4.16(a).  

As discussed above, the Veteran's right hip disorder has been assigned a combined rating of 60 percent, and thus meets the criteria for schedular consideration of entitlement to TDIU.  See id.  

The evidence of record shows that the Veteran's right hip disorder results in unemployability.  The Veteran retired in large part due to constraints imposed by his right hip disorder, as reflected in a March 1999 private examination report and the March 2000 VA examination report.  In the March 2000 VA examination report, the examiner stated that the Veteran was unable to do his work as a result of his right hip disorder.  An October 2000 private examination report authored by a W. Sniger, M.D., similarly states that the Veteran was "totally disabled secondary to" his right hip disorder, and was unable to perform the demands of his profession.  The record also shows that the Veteran was awarded SSA disability benefits based solely on his right hip disorder effective April 1999.  

Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU based solely on the Veteran's right hip disorder is granted.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

E.  Application of the Bilateral Factor Under 38 C.F.R. § 4.26

In his May 2002 NOD, the Veteran raised the issue of whether the bilateral factor under 38 C.F.R. § 4.26 had properly been considered with respect to the ratings assigned his bilateral hip disorders (he did not have any other service-connected disabilities at the time which would warrant application of the bilateral factor).  As entitlement to TDIU based on the Veteran's right hip disorder has been granted, as well as entitlement to special monthly compensation under 38 C.F.R. § 1114(s) for the entire period on appeal, this issue has been rendered moot.  

Nevertheless, the Board will show that the bilateral factor was properly applied in the evaluation of the Veteran's service-connected disabilities.  At the time of the May 2002 NOD, the Veteran's right hip disorder was assigned a 30 percent rating, and his left hip disorder was assigned a 10 percent rating.  These were the only service-connected disorders involving the extremities or paired skeletal muscles at the time.  See 38 C.F.R. § 4.26 (providing that the bilateral factor applies when there is partial disability of both arms, both legs, or of paired skeletal muscles).  Under section 4.26, ratings assigned for disabilities of the right and left sides will be combined, and then 10 percent of this value will be added (rather than combined) before proceeding with further combinations or converting to degree of disability.  Under the combined ratings table, a 30 percent and 10 percent rating combine to a 37 percent rating (sections 4.45 and 4.26 expressly state that rounding to the nearest 10 is not appropriate at this stage).  See 38 C.F.R. § 4.25.  Ten percent of 37 is 3.7, which added to 37 is 40.7.  When 40.7 is combined with the ratings then in effect at the time of the May 2001 rating decision in accordance with sections 4.25 and 4.26, it results in a combined total of 77, which when rounded up to the nearest 10 is 80 percent.  See 38 C.F.R. § 4.25.  As the code sheet to a February 2002 rating decision (the most recent one issued prior to the May 2002 NOD) reflects this combined percentage for the Veteran's service-connected disabilities since December 31, 1999, the RO properly applied the bilateral factor.  

Further consideration as to whether the bilateral factor was properly applied after additional ratings were subsequently assigned the Veteran's service-connected disorders of the toes and right foot is not an issue on appeal, as the Veteran has not specified any error of fact or law concerning application of the bilateral factor in later rating decisions.  See 38 U.S.C.A. § 7105(d)(5) (providing, in pertinent part, that there must be a specific error of fact or law in the determination being appealed); 38 C.F.R. § 20.202 (2013).  This issue is also moot by virtue of the grants of TDIU and special monthly compensation from December 31, 1999. 

F.  SMC under 38 U.S.C. § 1114(s)

The Board finds that entitlement to SMC under 38 U.S.C.A. § 1114(s) is warranted.  

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C.A. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).


Here, a TDIU has been assigned for a single service-connected disability, namely the Veteran's right hip disorder.  Other disabilities service-connected since December 31, 1999 involving anatomical segments or bodily systems different from the right hip include PTSD, rated as 50 percent disabling, tinea versicolor, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, hypertension, rated as 10 percent disabling (and later subsumed by the 60 percent rating assigned the comorbid nephrosclerosis), and GERD/hiatal hernia, rated as 10 percent disabling.  These other disabilities command a combined rating that exceeds 60 percent.  See 38 C.F.R. § 4.25. 

Accordingly, the criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) are satisfied, and therefore SMC at the (s) rate is granted from December 31, 1999 (the earliest effective date of service connection for any of the Veteran's service-connected disorders, as discussed above).


ORDER

Entitlement to service connection for hyperlipidemia is denied. 

Entitlement to an effective date of service connection prior to December 31, 1999 for tinea versicolor, GERD/hiatal hernia, PTSD, right hip arthritis, a left hip disorder, tinnitus, hypertension, and rubella is denied. 

Entitlement to a separate 20 percent rating for limitation of abduction of the right hip is granted, subject to the law governing payment of monetary benefits.

Entitlement to a separate 20 percent rating for limitation of flexion of the right hip is granted, subject to the law governing payment of monetary benefits. 

Entitlement to SMC under 38 U.S.C. § 1114(s) is granted from December 31, 1999, subject to the law governing payment of monetary benefits. 

The bilateral factor under 38 C.F.R. § 4.26 was properly applied, and entitlement to a higher rating on this basis is denied 


REMAND

The Veteran has submitted timely NOD's with respect to the initial ratings assigned his lumbar spondylosis, gout, metatarsalgia with osteoarthritis of the left first and fifth toe, metatarsalgia of the right foot with arthritis, and entitlement to a separate initial rating of 10 percent or greater for hypertension.  However, the AOJ has not yet had an opportunity to issue a statement of the case (SOC) addressing these issues.  See 38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. §§ 19.29, 19.30 (2013).  After issuance of the SOC, if the Veteran remains dissatisfied with the outcome of any of these issues, he must file a timely substantive appeal (i.e. VA Form 9 or equivalent statement) in order for the appeal to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board understands the Veteran's contention that SOC's should have already been issued addressing the initial ratings assigned the above disabilities in accordance with the Board's prior remand directives.  However, such is not the case and there has been no violation of its previous remand directives in this respect.  Specifically, the Board had instructed in its prior remand directives that SOC's must be issued addressing what were then underlying claims for service connection for these disabilities.  At the time of its previous remands, the Veteran had submitted NOD's as to the denials of service connection for these disabilities, but SOC's had not yet been issued.  Since the Board's December 2011 remand, service connection for these disabilities was granted and initial 10 percent ratings assigned in September 2012, January 2013, and February 2013 rating decisions, with the exception of hypertension, which was subsumed by the grant of a 60 percent rating for nephrosclerosis in the April 2014 rating decision, as discussed above.  


When service connection benefits are granted during the pendency of the appeal, a second NOD must be timely filed to initiate appellate review of "downstream" issues such as the initial rating or effective date assigned.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  These "downstream" issues do not automatically come within the ambit of the appeal of the underlying claim for service connection.  See id.; Cf. Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  A similar principal holds true when the maximum rating has been assigned for a disability, as is the case with the Veteran's nephrosclerosis.  In both situations, an SOC will not automatically be issued because the appeal has been abrogated with the grant of the benefits sought.  The Board's prior instruction to provide an SOC or SSOC concerning the issues of service connection was consistent with this principle, as the underlying service connection claims had not been granted at that time.  

Thus, the Board's jurisdiction of these claims only extends to remanding them for issuance of an SOC; it has no jurisdiction to consider them on the merits at present.  See 38 C.F.R. §§ 19.9(c), 20.200, 20.202.

Accordingly, these remaining claims are REMANDED for the following action:

Provide the Veteran an SOC addressing the issues of entitlement to higher initial ratings for his service-connected lumbar spondylosis, gout, metatarsalgia with osteoarthritis of the left first and fifth toes, metatarsalgia of the right foot, with arthritis, and also addressing the issue of entitlement to a separate initial rating of 10 percent or greater for hypertension.  If the benefits sought are not granted, inform him that he must file a timely and adequate substantive appeal (e.g., VA Form 9 or equivalent statement) in order to complete the steps needed to perfect his appeal of these claims to the Board.  38 C.F.R. § 20.200.  No claim should be certified to the Board for which a substantive appeal has not been submitted.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


